     Case 1:21-cr-00014-ENV Document 16 Filed 01/27/21 Page 1 of 7 PageID #: 64




DCP:MEB/AS
F. #2018R01023

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                           INFORMATION

         - against –                               Cr. No. 21-14 (ENV)
                                                   (T. 18, U.S.C., §§ 982(a)(1), 982(b)(1),
DANIEL COMORETTO GOMEZ,                             1956(h) and 3551 et seq.; T. 21, U.S.C.,
                                                    § 853(p))
                         Defendant.

---------------------------X

THE UNITED STATES CHARGES:

                At all times relevant to this Information, unless otherwise stated:

I.       The Defendant and Relevant Entities

                1.     Petroleos de Venezuela S.A. (“PDVSA”) was a Venezuelan state-owned

and state-controlled oil company. PDVSA and its subsidiaries and affiliates were responsible for

exploration, production, refining, transportation and trade in energy resources in Venezuela.

PDVSA supplied asphalt, among other products, to companies around the world, and also

provided funding for various operations of the Venezuelan government. PDVSA and its wholly-

owned subsidiaries were “instrumentalities” of the Venezuelan government, as that term is

defined in the Foreign Corrupt Practices Act (“FCPA”), Title 15, United States Code, Sections

78dd-1 et seq. PDVSA officers and employees were “foreign officials,” as that term is defined

in the FCPA, Title 15, United States Code, Sections 78dd-2(h)(2) and 78dd-3(f)(2).

                2.     Asphalt Company, the identity of which is known to the United States,

was an asphalt company headquartered in Puerto Rico that operated primarily in Latin America
  Case 1:21-cr-00014-ENV Document 16 Filed 01/27/21 Page 2 of 7 PageID #: 65




and the Caribbean. Asphalt Company was a “domestic concern,” as that term is defined in the

FCPA, Title 15, United States Code, Section 78dd-2(h)(1).

               3.      Sargeant Marine Inc. was a company incorporated and based in the United

States that stored, transported and traded asphalt. Sargeant Marine Inc. was one of the largest

asphalt providers in the world and had several affiliates and joint ventures that traded asphalt

internationally (together, “Sargeant Marine”). Sargeant Marine Inc. was a “domestic concern,”

as that term is defined in the FCPA, Title 15, United States Code, Section 78dd-2(h)(1).

               4.      The defendant DANIEL COMORETTO GOMEZ (“COMORETTO”) was

a dual citizen of Venezuela and Italy and, since in or about September 2018, a lawful permanent

resident of the United States. COMORETTO was a manager at PDVSA involved in the trading

of asphalt in or about and between at least 2010 and 2012. During that time, COMORETTO was

a “foreign official,” as that term is defined in the FCPA, Title 15, United States Code, Sections

78dd-2(h)(2) and 78dd-3(f)(2).

               5.      Hector Nuñez Troyano (“Troyano”) was a dual citizen of Spain and

Venezuela. Troyano was an employee at PDVSA in or about and between 2008 and February

2015, and was involved in the sale of PDVSA asphalt. During that time, Troyano was a “foreign

official,” as that term is defined in the FCPA, Title 15, United States Code, Sections 78dd-

2(h)(2) and 78dd-3(f)(2). Troyano was supervised by the defendant DANIEL COMORETTO

GOMEZ in or about and between 2010 and 2013.

               6.      David Diaz (“Diaz”) was a citizen of Venezuela and, as of approximately

2014, a naturalized U.S. citizen. From in or about and between 2011 and December 2017, Diaz

worked as an agent for Sargeant Marine and Asphalt Company. Diaz was a “domestic concern”

                                                 2
  Case 1:21-cr-00014-ENV Document 16 Filed 01/27/21 Page 3 of 7 PageID #: 66




and an “agent” of a “domestic concern,” as those terms are defined in the FCPA, Title 15, United

States Code, Section 78dd-2(h)(1).

               7.     Asphalt Company Executive, an individual whose identity is known to the

United States, was a citizen of the United States who worked as a principal of Asphalt Company.

Asphalt Company Executive was a “domestic concern” and an “agent” of a “domestic concern,”

as those terms are defined in the FCPA, Title 15, United States Code, Section 78dd-2(h)(1).

II.    The Bribery and Money Laundering Scheme

               8.     In or about and between 2011 and October 2015, the defendant DANIEL

COMORETTO GOMEZ agreed with Troyano, Diaz, Asphalt Company Executive and, later,

several employees of Sargeant Marine, to participate in a scheme in which COMORETTO and

Troyano would receive bribes, facilitated by Diaz, from Asphalt Company and, later, Sargeant

Marine, in order to assist those companies in obtaining contracts to purchase asphalt from

PDVSA.

               9.     In or about 2011, the defendant DANIEL COMORETTO GOMEZ,

Troyano and Diaz traveled to Puerto Rico to meet with Asphalt Company Executive and other

executives of Asphalt Company. During that trip it was agreed that Asphalt Company

Executive, with the help of Diaz, would pay bribes to COMORETTO and Troyano to assist

Asphalt Company in winning term contracts to purchase asphalt from PDVSA. In or about

2012, COMORETTO, Troyano, Diaz and others agreed to a similar arrangement with Sargeant

Marine.

               10.    In furtherance of the scheme, in or about and between 2011 and 2015,

Asphalt Company and Sargeant Marine paid Diaz a commission of approximately 45 cents for

                                                3
  Case 1:21-cr-00014-ENV Document 16 Filed 01/27/21 Page 4 of 7 PageID #: 67




every barrel of asphalt that either Asphalt Company or Sargeant Marine purchased from PDVSA.

Diaz in turn used a portion of his commissions to pay bribes to the defendant DANIEL

COMORETTO GOMEZ, Troyano and others.

               11.    To promote and conceal the bribery scheme, payments to the defendant

DANIEL COMORETTO GOMEZ, Troyano and others involved in the scheme were sometimes

paid to or through bank accounts held by shell companies belonging to Diaz and Troyano. In or

about and between approximately September 2013 and January 2015, Diaz wired a total of

approximately $518,000 in payments to COMORETTO and Troyano on behalf of Asphalt

Company and Sargeant Marine. Diaz wired such payments from accounts that Diaz controlled in

the United States and Panama to Panamanian bank accounts held in the name of a shell company

controlled by Troyano. Troyano in turn wired a portion of those payments to a bank account in

the United States controlled by COMORETTO.

               12.    In or about and between April 2012 and September 2014, Troyano and

Diaz wired a total of approximately $229,000 in bribes to the defendant DANIEL

COMORETTO GOMEZ. Troyano and Diaz made the majority of the payments using bank

accounts located outside the United States, specifically in Panama, and, following transfers

between bank accounts held by Troyano in Panama, the bribes were wired into an account that

COMORETTO held at Bank of America in the United States to promote and conceal the scheme.

Approximately 22 of these wires were sent through bank accounts located in New York, New

York, which payments passed through the Eastern District of New York.




                                                4
  Case 1:21-cr-00014-ENV Document 16 Filed 01/27/21 Page 5 of 7 PageID #: 68




                     CONSPIRACY TO COMMIT MONEY LAUNDERING

               13.     The allegations contained in paragraphs one through 12 are realleged and

incorporated as if fully set forth in this paragraph.

               14.     In or about and between 2011 and October 2015, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

DANIEL COMORETTO GOMEZ, together with others, did knowingly and intentionally

conspire to transport, transmit and transfer monetary instruments and funds from a place in the

United States to and through a place outside the United States and to a place in the United States

from and through a place outside the United States:

                       (a)     with the intent to promote the carrying on of one or more specified

unlawful activities, to wit: felony violations of the FCPA, in violation of Title 15, United States

Code, Sections 78dd-2 and 78dd-3 (the “Specified Unlawful Activities”), contrary to Title 18,

United States Code, Section 1956(a)(2)(A); and

                       (b)     knowing that the monetary instruments and funds involved in the

transportation, transmission and transfer represented the proceeds of some form of unlawful

activity, and knowing that such transportation, transmission and transfer was designed in whole

and in part to conceal and disguise the nature, location, source, ownership and control of the

proceeds of one or more specified unlawful activities, to wit: the Specified Unlawful Activities,

contrary to Title 18, United States Code, Section 1956(a)(2)(B)(i).

               (Title 18, United States Code, Sections 1956(h) and 3551 et seq.)




                                                   5
  Case 1:21-cr-00014-ENV Document 16 Filed 01/27/21 Page 6 of 7 PageID #: 69




                             CRIMINAL FORFEITURE ALLEGATION

               15.     The United States hereby gives notice to the defendant that, upon his

conviction of the offense charged herein, the government will seek forfeiture in accordance with

Title 18, United States Code, Section 982(a)(1), which requires any person convicted of such

offense to forfeit any property, real or personal, involved in such offense, or any property

traceable to such property.

               16.     If any of the above-described forfeitable property, as a result of any act or

omission of the defendant:

                       (a)     cannot be located upon the exercise of due diligence;

                       (b)     has been transferred or sold to, or deposited with, a third party;

                       (c)     has been placed beyond the jurisdiction of the court;

                       (d)     has been substantially diminished in value; or

                       (e)     has been commingled with other property which cannot be divided

without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any other




                                                  6
  Case 1:21-cr-00014-ENV Document 16 Filed 01/27/21 Page 7 of 7 PageID #: 70




property of the defendant up to the value of the forfeitable property described in this forfeiture

allegation.

               (Title 18, United States Code, Sections 982(a)(1) and 982(b)(1); Title 21, United

States Code, Section 853(p))




                                                     ____________________________________
                                                     SETH D. DUCHARME
                                                     ACTING UNITED STATES ATTORNEY
                                                     EASTERN DISTRICT OF NEW YORK



                                                     ____________________________________
                                                     DANIEL S. KAHN
                                                     ACTING CHIEF
                                                     CRIMINAL DIVISION, FRAUD SECTION
                                                     U.S. DEPARTMENT OF JUSTICE




                                                 7
